DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 9-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10/242,415. Although the claims at issue are not identical, they are not patentably distinct from each other because they both gear toward content uploaded to a video distribution service is analyzed to determine if a portion matches part of any reference work. If a match is found, treatment of the uploaded content is determined based on stored rule data, and based on one or more factors.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 9-30 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being clearly anticipated by Chastagnol et al (U.S. PG Pub 20130014209).

As per clams 9, Chastagnol et al teach a computer-implemented method involving visual or audio entertainment content uploaded to a first party's video service for distribution from said service to content viewers (see 0009, 0013) the uploaded content including a portion apparently derived from a reference work, the method being executed by one or more computer systems and comprising: selecting a set of stored rule data, from among plural sets of stored rule data, that should govern treatment of the uploaded content, said selecting being based on the reference work from which a portion of the uploaded content apparently was derived, or based on a proprietor of said reference work (see pp 0011, 0014, 0023, 0031, 0046, 0047); determining an action to take concerning the uploaded content, based on the selected set of stored rule data, and also based on one or more input factor data, wherein said input factor data comprises factor data selected from a list consisting of: (a) a time length of said derived portion, (b) a fraction of the reference work that corresponds to said derived portion, and (c) a part of the reference work from which said portion apparently was derived; and taking said determined action (see pp 0027, 0032, 0035, 0046, 0047).As per clams 10, Chastagnol et al teach a computer-implemented method includes determining the action to take concerning the uploaded content based on at least factor (b) or (c) from said list (see pp 0046, 0047)..As per clams 11, Chastagnol et al teach a computer-implemented method includes determining the action to take concerning the uploaded content based on at least two factors from said list (see pp 0046, 0047).As per clams 12, Chastagnol et al teach a computer-implemented method includes performing the method repeatedly, with different uploaded content, and different reference works from which portions of the uploaded content apparently were derived, wherein: in a first circumstance, the determined action comprises notifying a reference work proprietor about the uploaded content; in a second circumstance, the determined action comprises preventing the uploaded (see pp 0046, 0047).

As per claims 13-30, they disclose the same inventive concept as claim 9-212. They are, therefore rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685